DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on June 26, 2020.  In virtue of this communication, claims 1-22 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A measurement system, comprising: a sensor circuit comprising … “the analysis circuit comprising a frequency selective demodulator circuit configured to demodulate the voltage sense signal into a first set of analog demodulated signals according to a set of demodulation frequencies, demodulate the current sense signal into a second set of analog demodulated signals according to the set of demodulation frequencies, and determine a phase shift between the voltage sense signal and the current sense signal for at least one frequency of the set of demodulation frequencies; a first analog-to-digital converter having an input configured to receive the first set of analog demodulated signals; and a second analog-to-digital converter having an input configured to receive the second set of analog demodulated signals”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-11 are allowed as being dependent on claim 1).
A plasma system, comprising … “the analysis circuit comprising a frequency selective demodulator circuit configured to demodulate the voltage sense signal and the current sense signal over a plurality of frequency ranges corresponding to the plurality of transmission frequencies, and to produce a plurality of analog demodulated voltage sense signals and a plurality of analog demodulated current sense signals; at least one analog-to-digital converter configured to digitize the plurality of analog demodulated voltage sense signals and the plurality of analog demodulated current sense signals; and a controller circuit coupled to the frequency selective demodulator circuit, the controller circuit configured to determine a magnitude of the sensed electric field and the sensed magnetic field at at-least one of the plurality of transmission frequencies, a phase difference between the sensed electric filed and the sensed magnetic field at at-least one of the plurality of transmission frequencies”, in combination with the remaining claimed limitations as claimed in independent claim 12 (claims 13-17 are allowed as being dependent on claim 12).
A method of operating a plasma system, the method comprising … “demodulating the voltage sense signal within the predetermined demodulation frequency band to form an analog demodulated voltage sense signal; demodulating the current sense signal within the predetermined demodulation frequency band to form an analog demodulated current sense signal; digitizing the analog demodulated voltage sense signal to form a digitized voltage sense signal; digitizing the analog demodulated current sense signal to form a digitized current sense signal; and determining an amplitude of the electric field and the magnetic field sensed by the RF sensor based on the digitized voltage sense signal, and the digitized current sense signal”, in combination with the remaining claimed limitations as claimed in independent claim 18 (claims 19-22 are allowed as being dependent on claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Radomski et al. – US 2018/0330921
Prior art Coumou – US 2006/0232471
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 13, 2022